Opinion by
Mr. Justice Potter,
In the opinion which we have this day filed in the appeal of Caroline B. Jones et al., ante, p. 390 from this same decree, we have hold that the trust created by the will of Mrs. Peninah W. Kountz violates the rule against perpetuities, and is there*400fore void. As her entire estate is distributable at this time, under the provisions of the intestate law, it is unnecessary to pass upon the questions raised by this appeal. It is therefore dismissed at the cost of the appellant.